EXHIBIT 10.2

CONFIDENTIAL GENERAL RELEASE AND SEPARATION AGREEMENT

This Confidential General Release and Separation Agreement (“Agreement”) is made
and entered into by and between Tuesday Morning, Inc., its related and
affiliated entities (collectively, “Tuesday Morning”), on the one hand, and
Melissa Phillips (“Employee”), on the other, hereinafter collectively referred
to as the “Parties.”

 

RECITALS

WHEREAS, Employee has been employed with the Company since April 21, 2014, and,
most recently, in the position of President and Chief Operating Officer; and

 

WHEREAS, Employee’s employment with the Company is terminated effective January
16, 2017 (the “Separation Date”); and

 

WHEREAS, the Parties desire to settle and compromise any and all claims and
differences between them, including, but not limited to, those arising from
Employee’s employment with and termination from the Company; and

 

WHEREAS, the Parties wish to end the employment relationship amicably and to
enter into certain covenants below to provide assurances and peace of mind to
each Party.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties covenant and agree as follows:

 

1.Employee’s Release of Claims.

 

(a)

Employee, individually and on behalf of Employee’s attorneys, heirs, assigns,
successors, executors, and administrators, hereby GENERALLY RELEASES, ACQUITS,
AND DISCHARGES the Company and its parents, subsidiaries, affiliated, and
related corporations, firms, associations, partnerships, and entities, their
successors and assigns, and the current and former owners, shareholders,
directors, officers, employees, agents, attorneys, representatives, and insurers
of said corporations, firms, associations, partnerships, and entities, and their
guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Company Releasees” and
individually as a “Company Releasee”) from and against any and all claims,
complaints, grievances, liabilities, obligations, promises, agreements, damages,
causes of action, rights, debts, demands, controversies, costs, losses, and
expenses (including attorneys’ fees and expenses) whatsoever, under any local,
state, or federal law, common or statutory -- including, but in no way limited
to, claims arising under the United States and Texas Constitutions; the Age
Discrimination in Employment Act of 1967 (“ADEA”); Title VII of the Civil Rights
Act of 1964, as amended (including the Civil Rights Act of 1991); Sections 1981
through 1988 of Title 42 of the United States Code; the Americans with
Disabilities Act of 1990, as amended by the Americans with Disabilities
Amendment Act; the Patient Protection and Affordable Care Act of 2010; the
Employee Retirement Income Security Act of 1974, (“ERISA”), as amended; the
Occupational Safety and Health Act, as amended; the Worker Adjustment and
Retraining Notification Act (“WARN”); the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); the Texas Commission on Human Rights Act; the
Texas Payday Act; Section 451.001 of the Texas Workers Compensation Act; the
Sabine Pilot doctrine and/or any other claims, including claims in equity or at
law -- for any actions or omissions whatsoever, whether known or unknown and
whether connected with the employment relationship between Employee and the
Company that existed or may have existed prior to, or contemporaneously with,
the date Employee executes this Agreement (collectively, the “Employee Released
Claim(s)”).  Employee agrees that this Agreement includes a release of any and
all negligence claims, contractual claims (express and implied), wrongful
discharge claims, fraud, misrepresentation, defamation, and claims of
discrimination, harassment, or retaliation of every possible kind.  

 

 

--------------------------------------------------------------------------------

 

 

(b)

Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee’s right to challenge the waiver of an ADEA claim or state
law age discrimination claim or the filing of an ADEA charge or ADEA complaint
or state law age discrimination complaint or charge with the EEOC or any state
discrimination agency or commission or to participate in any investigation or
proceeding conducted by those agencies.  Further, Employee understands that
nothing in this Agreement would require Employee to tender back the money
received under this Agreement if Employee seeks to challenge the validity of the
ADEA or state law age discrimination waiver, nor does the Employee agree to
ratify any ADEA or state law age discrimination waiver that fails to comply with
the Older Workers’ Benefit Protection Act by retaining the money received under
the Agreement.  Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to the Company should Employee
challenge the waiver of an ADEA or state law age discrimination claim or file an
ADEA or state law age discrimination suit except as authorized by federal or
state law.

 

 

(c)

This release specifically excludes: (i) any claim which cannot be released by
private agreement, such as workers’ compensation claims, claims after the
Effective Date of this Agreement (as defined below); (ii) the right to file
administrative charges with certain government agencies; and (iii) any and all
contractual and/or statutory rights Employee may have to be indemnified by the
Company or any Releasee, by virtue or as a result of Employee’s role as an
executive and officer of the of the Company, for acts or omissions occurring
during Employee’s employment.  In particular, nothing in this Agreement shall be
construed to prohibit Employee from filing a charge with, making a complaint to,
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, National Labor Relations Board, or a
comparable state or local agency, or to the Securities Exchange Commission or
Internal Revenue Service. Employee agrees to waive the right to receive future
monetary recovery directly from Employer, including Employer payments that
result from any complaints or charges that Employee files with any governmental
agency or that are filed on Employee’s behalf.

 

 

(d)

This general release covers both claims that Employee knows about and those that
Employee may not know about, except that it does not waive any rights or claims,
including claims under the ADEA that may arise after the Effective Date of this
Agreement (as defined below).  Employee further represents and warrants that:
(i) Employee has been fully and properly paid for all hours worked, (ii)
Employee has received all leave to which Employee is entitled in accordance with
applicable law; and (iii) Employee has not suffered any on the job injury for
which Employee has not already filed a claim.  Employee further acknowledges,
agrees and hereby stipulates that: (i) during Employee’s employment with the
Company, Employee was allowed to take all leave and afforded all other rights to
which Employee was entitled under the Family and Medical Leave Act (“FMLA”); and
(ii) the Company has not in any way interfered with, restrained or denied the
exercise of (or attempt to exercise) any FMLA rights, nor terminated or
otherwise discriminated against Employee for exercising (or attempting to
exercise) any such rights.

 

2.Nondisclosure.  Employee and the Company acknowledge and agree that Employee
and the Company (which, for purposes of this paragraph, includes the Company’s
officers and directors) will keep any discussions leading up to or related to
the entering of this Agreement STRICTLY AND COMPLETELY CONFIDENTIAL, and that
Employee and the Company will not communicate or otherwise disclose such
information to any employee of the Company (past, present, or future), or to any
member of the general public, except as may be required by law or compulsory
process; provided, however, that Employee may make such disclosures to the
Employee’s spouse, tax/financial advisors or legal counsel as long as they agree
to keep the information confidential, and that the Company may make such
disclosures to its managers, officers, and directors.  If asked about any of
such matters, Employee’s response shall be limited to the following or words to
this effect: “The Company conducted a restructuring of certain management
positions and functions,  and, in the course of that restructuring, the COO
position was eliminated. As a result, we mutually agreed that I would resign my
position so I could pursue other opportunities.”  For the avoidance of doubt,
this paragraphs 2 and 3 are intended to cover, but are not limited to,
communications with the media and independent investment research professionals
who are working with, or on behalf of, expert networks. In the event of a breach
of the confidentiality provisions set forth in this paragraph of the Agreement
by Employee, the Company may suspend any payments due under this Agreement

Page 2 of 8

 

--------------------------------------------------------------------------------

 

pending the outcome of litigation regarding such claimed breach of this
Agreement by Employee. The Parties agree that this paragraph is a material
inducement to the Parties entering into this Agreement.  Additionally, the
Parties agree that a breach of this paragraph by a Party will cause the
non-breaching Party irreparable harm and that the non-breaching Party may
enforce this paragraph without posting a bond. Nothing in this Agreement is
intended to or will be used in any way to limit Employee’s rights to communicate
with a government agency, as provided for, protected under or warranted by
applicable law.

3.Non-Disparagement.

 

(a)

Employee expressly acknowledges, agrees, and covenants that Employee will not
make any negative public or private statements, comments, or communications in
any form, oral, written, or electronic, which in any way could constitute libel,
slander, or disparagement of the Company or any other Releasee or which may be
considered to be derogatory or detrimental to the name or business reputation of
the Company or any other Releasee; provided, however, that the terms of this
paragraph shall not apply to communications between Employee and the Employee’s
spouse and/or clergy, or attorneys, which are subject to a claim of privilege
existing under common law, statute, or rule of procedure.

 

(b)

The Company expressly acknowledges, agrees, and covenants that neither the
Company’s CEO nor any of the member of the Company’s Board of Directors will
make any negative public or private statements, comments, or communications in
any form, oral, written, or electronic, which in any way could constitute libel
or slander of Employee; provided, however, that the terms of this paragraph
shall not apply to communications within the Company and/or between the Company
and its financial and/or tax advisors, and attorneys, which are subject to a
claim of privilege existing under common law, statute, or rule of procedure.

 

(c)

The Parties agree that this paragraph is a material inducement to the Parties
entering into this Agreement. Additionally, the Parties agree that a breach of
this paragraph by a Party will cause the non-breaching Party irreparable harm
and that the non-breaching Party may enforce this paragraph without posting a
bond.

4.Consideration.  In exchange for Employee executing and not revoking the
general release set forth in this Agreement and other valuable consideration
given and received by the Parties, the Parties agree as follows:

 

(a)

The Company will pay to Employee the gross amount of Two Hundred Seventeen
Thousand Eight Hundred Twelve Dollars and no/100 cents ($217,812.00), subject to
applicable payroll taxes and withholding (“Separation Payment”). This Separation
Payment will be paid on the Company’s regular payroll schedule over a period of
six (6) months (“Severance Period”).  The first Separation Payment shall be paid
to Employee in the first regularly scheduled payroll period following expiration
of the 21 day and 7 day revocation periods, provided Employee has executed and
not revoked this Agreement and is otherwise in compliance with this Agreement.

 

 

(b)

If, after 90 days following the Separation Date, Employee has not obtained
employment or an engagement as an independent contractor on a full-time basis in
a position substantially similar to the position Employee held with the Company
immediately prior to the Separation Date in terms of responsibility and
compensation, the Company will pay to Employee the gross amount of Two Hundred
Seventeen Thousand Eight Hundred Twelve Dollars and no/100 cents ($217,812.00),
subject to applicable payroll taxes and withholdings (“Extended Separation
Payment”).  This Extended Separation Payment will be paid on the Company’s
regular payroll schedule over a period of six (6) months (“Extended Severance
Period”).  The first Extended Separation Payment shall be paid to Employee on
the first regularly scheduled payroll in the month following the last Separation
Payment made pursuant to paragraph 4(a) above, provided Employee is otherwise in
compliance with this Agreement.

 

Page 3 of 8

 

--------------------------------------------------------------------------------

 

 

(c)

The Company will pay to Employee the gross sum of Fifteen Thousand Dollars and
no/100 ($15,000.00), subject to applicable payroll taxes and withholdings
(“Enhanced Severance”), within seven (7) business days of the Effective Date of
this Agreement (as defined below), provided Employee has executed and not
revoked this Agreement and is otherwise in compliance with this Agreement.

 

 

(d)

Provided Employee timely and properly elects continued coverage under the
Company’s group health plan pursuant to COBRA following the Separation Date, the
Company agrees to pay on Employee’s behalf an amount equal to the amount the
Company previously paid as the Company portion of Employee’s monthly premiums
for health benefits, until the earliest of (1) the date on which Employee
obtains either (i) employment with an employer or (ii) an independent contractor
engagement with a service recipient, either of which that offer health benefits
to Employee; (2) the expiration of 12 months following the Separation Date; or
(3) the date on which Employee is no longer entitled to COBRA continuation
coverage under the Company’s group health plan but in no event longer than 12
months; provided, however, that the Company may unilaterally amend this
paragraph 4(d) or eliminate the benefit provided thereunder to the extent it
deems necessary to avoid the imposition of excise taxes, penalties or similar
charges on the Company or its affiliates (or any of their successors),
including, without limitation, under Section 4980D of the Internal Revenue Code
of 1986, as amended.

 

 

(e)

During the Severance Period and the Extended Severance Period (as applicable),
Employee agrees to provide the Company with written notice of her acceptance of
any new employment or engagement as an independent contractor not later than
five (5) business days after her acceptance of same.  Notice shall be sent to
Bridgett Zeterberg, Sr. Vice President and General Counsel, Tuesday Morning,
Inc., 6250 LBJ Freeway, Dallas, Texas 75240,
email:  bzeterberg@tuesdaymorning.com.

 

 

(f)

Employee acknowledges and agrees that the Separation and Extended Separation
Payments referenced in paragraphs 4(a), 4(b), 4(c) and 4(d) constitute new and
adequate consideration to support the release set forth in this paragraph 1 of
this Agreement and fully compensate Employee for the claims Employee is
releasing. For purposes of this paragraph, “Consideration” means the payments
and benefits set forth in paragraph 4(a), 4(b), 4(c) and 4(d), which are
payments and benefits to which Employee is not already entitled.

 

 

(g)

Unless already provided, Employee agrees to return to the Company all
Company-owned property, equipment and documents (paper and electronic) no later
than January 16, 2017, and will not maintain copies of the same in any form,
whether tangible or intangible.

 

5.Non-Solicitation or Hiring.  Employee agrees that Employee shall not, directly
or indirectly, for a period of twelve (12) months from the Separation Date,
hire, solicit, interfere with, induce or attempt to hire, solicit, interfere
with or induce, engage or hire, on behalf of the Employee or any other person or
entity, any person who is an employee of the Company or who was employed by the
Company within the preceding 12 months.

6.Cooperation.  Employee agrees to cooperate reasonably with the Company in
connection with any Company-related matters for which Employee’s involvement or
input is requested and, specifically including any attorney or other consultant
retained by the Company, pending or future litigation, arbitration, business, or
investigatory matter. The Parties acknowledge and agree that such cooperation
may include, but shall in no way be limited to, Employee being available for
interview by the Company, or any attorney or other consultant retained by the
Company, and providing to the Company any documents in Employee’s possession or
under Employee’s control. The Company agrees to provide Employee with reasonable
notice of the need for assistance when feasible and reimburse Employee for
reasonable, agreed-upon expenses (for example, parking, required travel
etc.)  incurred in association with such cooperation.

7.Company Trade Secret Protection.  Employee acknowledges that during Employee’s
employment, Employee has had access to and become familiar with various trade
secrets and proprietary and confidential information of the Company, its
subsidiaries and affiliates, including, but not limited to, operations,

Page 4 of 8

 

--------------------------------------------------------------------------------

 

procedures, computer systems, customer information, pricing techniques, methods
of doing business, merchandise, marketing plans, pending and/or planned Company
transactions, financial and accounting information, policies and practices,
employee salary and benefit information and other confidential information
(collectively, referred to as “Trade Secrets”) that are owned by the Company,
its subsidiaries and/or affiliates and regularly used in the operation of its
business, and as to which the Company, its subsidiaries and/or affiliates take
precautions to prevent dissemination to persons other than certain directors,
officers and employees.  Employee acknowledges and agrees that the Trade Secrets
(1) are secret and not known in the industry; (2) give the Company or its
subsidiaries and/or affiliates an advantage over competitors who do not know or
use the Trade Secrets; (3) are of such value and nature as to make it reasonable
and necessary to protect and preserve the confidentiality and secrecy of the
Trade Secrets; and (4) are valuable and special and unique assets of the Company
or its subsidiaries and/or affiliates, the disclosure of which could cause
substantial injury and loss of profits and goodwill to the Company or its
subsidiaries and/or affiliates.  

 

(a)

All files, records, documents, information, data, and similar items relating to
the business of the Company, whether prepared by Employee or otherwise coming
into Employee’s possession, remain the exclusive property of the Company, and in
any event must be promptly delivered to the Company upon Employee’s departure
from the Company

 

 

(b)

Employee represents and agrees that she has not improperly during her employment
disclosed Company Trade Secrets and further agrees that she has not and will not
following the Separation Date, directly or indirectly disclose Confidential
Information, access the Company’s computer systems, download files or
information from the Company’s computer systems or in any way interfere,
disrupt, modify or change any computer program used by the Company or any data
stored on the Company’s computer system.

 

 

(c)

Employee agrees that upon receipt of any formal or informal request,
requirement, subpoena, process, or other action seeking Employee’s direct or
indirect disclosure or production of any Trade Secrets to any entity, agency,
tribunal, or person, or in connection with a judicial, administrative or other
proceeding, Employee shall promptly and timely notify the Company, and promptly
and timely provide a description and, if applicable, hand deliver a copy of such
request, requirement, subpoena, process or other action to the Company.  In all
such instances, Employee irrevocably nominates and appoints the Company
(including any attorney retained by the Company) as Employee’s true and lawful
attorney-in-fact to act in Employee’s name, place and stead to perform any act
that Employee might perform to defend and protect against any disclosure of any
Trade Secret.  For purposes of this paragraph 7, this Agreement shall be
considered a Trade Secret.

 

8.Non-Admission.  By entering into this Agreement, the Company does not admit,
and specifically denies, any violation of any contract (express or implied),
local, state, or federal law, common or statutory. Neither the execution of this
Agreement nor compliance with its terms, nor the consideration provided for
herein shall constitute or be construed as an admission by the Company (or any
of its agents, representatives, attorneys, or employers) of any fault,
wrongdoing, or liability whatsoever, and Employee acknowledges and understands
that all such liability is expressly denied. This Agreement has been entered
into in release and compromise of claims as stated herein and to avoid the
expense and burden of dispute resolution.  

9.No Knowledge of Violations.  Employee represents and warrants that Employee is
not aware of any illegal acts committed by or on behalf of the Company and
represents that if Employee is or had been aware of any such conduct that
Employee has properly reported the same in accordance with the Company’s
policies.  Employee further represents and warrants that Employee is not aware
of (a) any violations, allegations or claims that the Company has violated any
federal, state or foreign law of any kind, or (b) any facts or circumstances
relating to any alleged violations, allegations or claims that the Company has
violated any federal, state or foreign law of any kind, of which Employee has
not previously made the Board of Directors of the Company aware.  

10.Severability.  If any provision or term of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable;
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised part of this Agreement; and the
remaining

Page 5 of 8

 

--------------------------------------------------------------------------------

 

provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision or term there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid, or unenforceable provision as may be possible and that is legal, valid,
and enforceable.

11.Entire Agreement.  This Agreement constitutes the entire Agreement of the
Parties regarding the subject matter hereof, and supersedes all prior and
contemporaneous negotiations and agreements, oral or written, express or
implied, regarding the subject hereof.  All prior and contemporaneous
negotiations and agreements regarding the subject hereof are deemed incorporated
and merged into this Agreement and are deemed to have been abandoned if not so
incorporated.  No representations, oral or written, are being relied upon by any
party in executing this Agreement other than the express representations of this
Agreement.  This Agreement cannot be changed or terminated without the express
written consent of the Parties.  The rights under this Agreement may not be
assigned by Employee, unless the Company consents in writing to said
assignment.  Employee represents that Employee has not assigned any of the
claims related to the matters set forth herein.

12.Governing Law; Venue.  This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of Texas without regard to
the conflicts of laws provisions of Texas law, or of any other jurisdiction,
except where preempted by federal law. All parties hereto hereby irrevocably
submit to the nonexclusive jurisdiction of the state and federal courts of the
State of Texas and agree and consent that service of process may be made upon
them in any proceeding arising out of this Agreement by service of process as
provided by Texas law and that any and all disputes arising under or related to
this Agreement shall be brought in Dallas County, Texas.

13.No Waiver.  One or more waivers of a breach of any covenant, term, or
provision of this Agreement by any party shall not be construed as a waiver of a
subsequent breach of the same covenant, term, or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term, or provision.

14.Important Notice Regarding Release of Claims Under the Age Discrimination in
Employment Act of 1967 (“ADEA”):  Without in any way limiting the generality or
scope of the Release of Claims set forth in paragraph 1, Employee hereby
acknowledges that Employee knowingly and voluntarily enters into this Agreement
with the purpose of waiving and releasing any age discrimination claims she may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and
acknowledges and agrees that:

 

(a)

This Agreement is written in a manner in which Employee fully understands;
Employee specifically waives any rights or claims arising under the ADEA;

 

 

(b)

This Agreement does not waive rights or claims under the ADEA that may arise
after the date this Agreement is executed;

 

 

(c)

The rights and claims waived in this Agreement are in exchange for consideration
over and above anything to which Employee is already entitled;

 

 

(d)

Employee has been advised in writing to consult with an attorney prior to
executing this Agreement, and has, in fact had an opportunity to do so;

 

 

(e)

Employee has been given a period of up to at least twenty-one (21) days, if
desired, within which to consider this Agreement;  

 

 

(f)

Once executed, the Employee has a period of seven (7) days within which she can
revoke this Agreement (“Revocation Period”).  If Employee chooses to revoke this
Agreement, she must do so in writing, and the revocation must be addressed and
delivered to Bridgett Zeterberg, Sr. Vice President and General Counsel, Tuesday
Morning, Inc., 6250 LBJ Freeway, Dallas, Texas 75240,
email:  bzeterberg@tuesdaymorning.com before the expiration of the seven (7) day
revocation period. If Employee delivers the revocation by hand, the revocation
will be considered timely if

Page 6 of 8

 

--------------------------------------------------------------------------------

 

 

delivered to Bridgett Zeterberg of the Company, at the above address within 7
days of Employee’s execution of this Agreement. If Employee delivers the
revocation by mail or email, the revocation will be considered timely if it is
mailed or emailed to Bridgett Zeterberg at the above address(es) and postmarked
(as to mail) within seven (7) days of Employee’s execution of this Agreement;
and

 

 

(g)

Any changes made to this Agreement, whether material or immaterial, will not
restart the running of this 21-day period.

 

15.Effective Date.  The “Effective Date” of this Agreement is the date that is
eight (8) days following the Revocation Date, so long as Employee has not
revoked acceptance of this Agreement before such date.

16.Separate Representation.  By executing this Agreement, Employee also
acknowledges that Employee: (a) is not relying upon any statements,
understandings, representations, expectations, or agreements other than those
expressly set forth in this Agreement; (b) has made Employee’s own investigation
of the facts and is relying solely upon Employee’s own knowledge and the advice
of Employee’s own legal counsel; and (c) knowingly waives any claim that this
Agreement was induced by any misrepresentation or nondisclosure and any right to
rescind or avoid this Agreement based upon presently existing facts, known or
unknown.  The Parties stipulate that each Party is relying upon these
representations and warranties in entering into this Agreement.  These
representations and warranties shall survive the execution of this
Agreement.  The Parties represent that they have the sole and exclusive right
and full capacity to execute this Agreement.

17.Negotiation.  All terms and provisions of this Agreement, and the drafting of
this Agreement, have been negotiated by the Parties at arm’s length and to
mutual agreement, with consideration by and participation of each, and no party
shall be deemed the scrivener of this Agreement.

18.Section 409A Compliance.

 

(a)

Notwithstanding any provisions of this Agreement to the contrary, to the extent
(i) any payments to which Employee becomes entitled under this Agreement,
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), (ii) Employee is deemed at the time of
such termination of employment to be a “specified employee” as defined in the
applicable Final Treasury Regulations under Section 409A of the Code, or any
successor provision thereto, and (iii) at the time of Employee’s separation from
service the Company is publicly traded (as defined in Section 409A of the Code)
and the provisions of this Section 18(a) otherwise apply to Employee, then such
payment or payments shall not be made or commence until the earliest of (x) the
expiration of the six-month period measured from the date of Employee’s
Termination Date (or, if earlier, the date of death of Employee). Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 18 shall be paid to Employee or
Employee’s beneficiary in one lump sum.

 

 

(b)

It is intended that this Agreement comply with or be exempt from the provisions
of Section 409A of the Code and the Final Treasury Regulations and guidance of
general applicability issued thereunder so as to not subject Employee to the
payment of additional interest and taxes under Section 409A of the Code, and in
furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions.

 

 

(c)

Notwithstanding any provision of this Agreement to the contrary, if the 28-day
period (consisting of the 21-day review period plus the seven day revocation
period) described in paragraph 14 of this Agreement commences in one taxable
year and ends in another taxable year, the Separation Payment shall be paid
beginning on the first regularly scheduled payday in the later taxable year.

 

 

(d)

For purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate and distinct payment and the right to a series of
installment payments under this Agreement shall be treated as the right to a
series of separate and distinct payments.

Page 7 of 8

 

--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY. THIS CONFIDENTIAL RELEASE AGREEMENT INCLUDES THE RELEASE
OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT MAY HAVE OCCURRED AS
OF THE DATE OF THIS AGREEMENT.

 

The Parties have signed this Agreement on the dates written by the signatures
below, to be effective on the Effective Date.  Notwithstanding any other
provision in this Agreement, if Employee does not sign and deliver this
Agreement to Bridgett Zeterberg on or before 21 days following Employee’s
receipt of this Agreement, then this Agreement will be null and void, and
Employee will not be entitled to the Consideration, or any other consideration
described in this Agreement.

 

 

 

EXECUTED in Dallas, Texas on this 1st day of February, 2017.

 

MELISSA PHILLIPS

 

/s/ Melissa Phillips__________________

 

 

 

 

EXECUTED in Dallas, Texas on this 1st day of February, 2017.

 

 

TUESDAY  MORNING, INC.

 

By:/s/ Steven R. Becker  ______________

 

Its: Chief Executive Officer

 

 

Page 8 of 8

 